2016 IL 120236



                                         IN THE
                                SUPREME COURT
                                            OF
                           THE STATE OF ILLINOIS



                                    (Docket No. 120236)

     LYNNE BEGGS, Appellee, v. THE BOARD OF EDUCATION OF MURPHYSBORO
     COMMUNITY UNIT SCHOOL DISTRICT NO. 186 et al. (The Board of Education of
            Murphysboro Community Unit School District No. 186, Appellant).


                               Opinion filed December 1, 2016.



          JUSTICE THOMAS delivered the judgment of the court, with opinion.

          Chief Justice Karmeier and Justices Freeman, Kilbride, Garman, Burke, and
       Theis concurred in the judgment and opinion.



                                         OPINION

¶1          Plaintiff, Lynne Beggs, a tenured teacher, was dismissed for cause from her
       employment by defendant, the Board of Education of Murphysboro Community
       Unit School District No. 186 (the Board). Plaintiff subsequently requested a
       hearing before a mutually selected hearing officer under section 24-12 of the
       Illinois School Code (Code or School Code) (105 ILCS 5/24-12 (West 2012)).
     Following a four-day hearing, the hearing officer issued findings of fact and
     recommended that plaintiff be reinstated to her position with back pay and benefits
     because the Board failed to prove by a preponderance of the evidence that she had
     violated a notice of remedial warning or that she had engaged in irremediable
     conduct that constituted grounds for dismissal. Thereafter, the Board, in a written
     order, dismissed plaintiff notwithstanding the findings of fact and recommendation
     of the hearing officer. Plaintiff filed a complaint in the circuit court of Jackson
     County seeking administrative review of her dismissal. The circuit court reversed
     the Board’s decision and ordered plaintiff reinstated with back pay and benefits.
     The appellate court affirmed. 2015 IL App (5th) 150018. We allowed the Board’s
     petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015).


¶2                                       BACKGROUND

¶3       Plaintiff was a full-time tenured math teacher at Murphysboro High School,
     beginning her 18-year-long employment there during the 1993-94 school year.
     Plaintiff never received an unsatisfactory evaluation or one that rated her as
     needing improvement during that time. However, after the death of her father in the
     summer of 2011, plaintiff’s mother’s health began to deteriorate, resulting in
     frequent hospitalizations.1 As a result of assisting with her mother’s care, plaintiff
     was either absent from school or late in arriving for a considerable number of days
     during the 2011-12 school term. 2 The school administrators—including the
     principal, Vincent Turner, the assistant principal, Jeff Keener, and the
     superintendent, Christopher Grode—were aware of plaintiff’s mother’s declining
     health. Nonetheless, the administration became increasingly concerned over

         A few weeks after plaintiff’s discharge by the Board on April 30, 2012, plaintiff’s
         1

     mother died.
         2
          According to the school district, as of February 21, 2012, plaintiff had arrived late at
     least 19 times during the course of the 2011-12 school year. She also took 36 sick leave
     days during that same period. According to the collective bargaining agreement (CBA)
     between the union and the school district, the work day for teachers begins at 8:15 a.m.,
     even though first period classes do not start until the 8:30 a.m. bell rings. Under the School
     Code, “sick leave” includes “serious illness or death in the immediate family.” 105 ILCS
     5/24-6 (West 2012). Moreover, a teacher’s parents are considered “immediate family” for
     purposes of sick leave. Id.




                                                 -2-
     plaintiff’s late arrivals, her failure to submit lesson plans on some occasions when
     she was absent, and the generally slow progress of her first-hour geometry class.

¶4       On January 30, 2012, Principal Turner issued a “Letter of Concern” to plaintiff,
     detailing a number of matters that plaintiff needed to correct. Specifically, the letter
     requested plaintiff to remedy her propensity to arrive late for work and her failure
     to submit lesson plans for the days she is absent or to timely submit plans for those
     days.

¶5        Plaintiff arrived late the next two days after receiving the letter, i.e., on
     February 1-2, 2012. Grode and Turner met with plaintiff on February 2 to discuss
     her late arrivals and her lesson plans. Grode told plaintiff that he knew she had
     again arrived late on that day and that he intended to recommend to the Board that it
     issue a “Notice of Remedial Warning.” Also on February 2, Grode gave plaintiff a
     letter documenting the two late arrivals since the warning letter of January 30,
     2012, and noted that a remedial warning notice was being drafted. The letter of
     February 2 concluded by cautioning as follows: “Any further late arrivals to work
     will result in discipline including suspension without pay and possible termination.
     Please understand we consider this a very serious situation, and we expect you will
     correct it immediately.”

¶6       On February 8 and 10, 2012, plaintiff was again late to arrive at school. She met
     with school administrators on February 10, and she told them that she was late as a
     result of having to stay with and care for her mother the evening before. She was
     physically and mentally exhausted from the ordeal and had overslept. Plaintiff was
     suspended with pay from February 10, 2012, through February 21, 2012.

¶7       Superintendent Grode issued plaintiff a letter on February 15, 2012,
     memorializing the suspension and further noting that he was recommending that
     the Board issue a notice of remedial warning and suspend plaintiff without pay for a
     period of time. Grode’s letter noted that he was taking the action because of
     plaintiff’s continual tardiness, especially after the January 30, 2012, warning letter.
     Grode wrote, “When a teacher cannot arrive to school on time to instruct students, I
     cannot condone the action by the teacher.”

¶8       Grode also wrote a six-page letter for the Board, dated February 21, 2012, that
     detailed plaintiff’s late arrivals and recommended that the Board adopt a resolution




                                              -3-
       authorizing the issuance of a notice of remedial warning. Grode also asserted in his
       letter to the Board that plaintiff’s late arrivals and absences from the classroom
       were having a detrimental impact on plaintiff’s first-hour students, as they were one
       chapter behind other geometry classes at the school.3

¶9         On February 21, 2012, the Board suspended plaintiff without pay for the period
       running from February 10, 2012, through February 21, 2012, effectively converting
       her prior suspension with pay to one without pay. The Board also adopted a
       resolution authorizing a notice of remedial warning, which was issued to the
       plaintiff the next day on February 22, 2012.

¶ 10      The notice directed plaintiff to correct her “deficient and unsatisfactory”
       conduct, stemming from her absences and late arrivals, in the respects listed below:

              “1. You were insubordinate when you failed to follow the written directive
           provided to you on January 30, 2012 *** [and] you arrived after the designated
           work day start time [on February 1, 2, 8 and 10].

               2. You were insubordinate when you failed to follow [Grode’s] verbal
           directive to you on February 2, 2012, [and] you arrived past the designated start
           time on both February 8, 2012, and February 10, 2012.

              3. You have repeatedly violated section 4.3 of the [CBA] in that you have
           continually arrived late for your job.

               4. You have engaged in unprofessional conduct by leaving your classroom
           unattended and/or unsupervised during instructional time. This is a direct result
           of your failure to report to work as required by the [CBA], as well as the
           directives of your supervisors.




           3
            Grode’s letter to the Board also mentioned a concern about plaintiff’s timely reporting
       of grades. The letter, however, did not mention any concerns Grode had about plaintiff’s
       lesson plans. Nor did the letter mention anything about there ever being a problem with
       plaintiff not teaching her students while she was actually in the classroom.



                                                  -4-
               5. You have engaged in unprofessional conduct of failing to use classroom
           and instructional time appropriately and effectively, resulting in misused or
           ineffective use of instructional time.[4]

              6. You have engaged in unprofessional conduct by not timely reporting the
           grades of students assigned to your classroom.

               7. You have engaged in unprofessional conduct by not preparing adequate
           lesson plans that will enable substitute teachers to provide adequate instruction
           for students during your absences.”

¶ 11       The Board’s notice stated that if any of the deficiencies listed above were
       “repeated any time in the next two years,” it may result in plaintiff’s dismissal.

¶ 12       Plaintiff returned to work on February 22 and 23, 2012, with no performance
       issues but then requested and was granted a leave of absence from her duties from
       February 27, 2012, through March 14, 2012, due to the continued failing health of
       her mother. Plaintiff was excused from her responsibilities to prepare and submit
       lesson plans during this extended leave.

¶ 13       Plaintiff voluntarily resumed her position and was present at school on March
       19 and 20, 2012 (March 15 and 16 were school holidays). Because of her mother’s
       health, plaintiff again took sick leave on March 21, 22, 23, and 26, 2012. She
       returned to work on March 27, 2012, but was immediately suspended from her
       teaching position. On April 23, 2012, the administration advised her that it intended
       to recommend to the Board that her employment be terminated.

¶ 14       On April 30, 2012, the Board adopted a resolution to dismiss and to authorize a
       notice of dismissal pursuant to the School Code, which would terminate plaintiff’s
       employment and suspend her without pay pending a final disposition of the
       dismissal proceedings.



           4
            There is no record support for the notion that plaintiff’s failure to instruct her class on
       the days she was present and on time had ever been a problem. This deficiency is best
       understood, then, by placing it in the context of the administration’s grievances about her
       absences from the classroom because of her late arrivals.




                                                    -5-
¶ 15       Plaintiff timely requested a hearing before an impartial hearing officer. The
       parties agreed upon Jules I. Crystal to conduct the hearing, which was held for four
       days in January 2013. The Board argued at the hearing that plaintiff should be
       terminated because she violated the remedial notice in the following ways: (1) she
       did not effectively teach her first-hour geometry class when she returned to work on
       March 19, 2012, (2) she arrived late for work on March 20, 2012, and (3) she failed
       to have lesson plans available on March 21 and 22, 2012, when she was absent.

¶ 16        Carolina Badiano, an aide hired by the school to translate for a
       Spanish-speaking student, testified at the January 2013 hearing about the events
       that occurred during the first-hour geometry class on March 19, 2012. Badiano
       stated that plaintiff had arrived early for class on that day and was looking and
       sifting through papers at her desk, which “continued until after the [8:30] bell rang
       for like ten or 15 minutes.”5 Badiano testified that she felt compelled to bring the
       incident to the attention of the administration because, during the time plaintiff was
       looking at papers, students were “just sitting or on the phone or someone was
       sleeping.” Badiano acknowledged that after the first-hour bell, announcements
       begin, the pledge of allegiance is said, and teachers report attendance on the
       Teacherlogic computer system. Badiano further stated that during the 10- or
       15-minute period in question, plaintiff was not answering questions from the
       students. However, when class did begin, plaintiff fielded questions from the class
       and retaught some material that they had not understood before moving on to a new
       section. Badiano also acknowledged that there was no confusion in the classroom
       the rest of the week about what should be covered.

¶ 17       Matt Morefield, a student in plaintiff’s first-hour geometry class, was called to
       testify by the Board. Morefield opined that it was the substitute teachers who were
       ineffective in teaching the first-hour class, not plaintiff. According to Morefield,
       there was never any concern expressed about plaintiff’s actual teaching; rather it
       was her absences that affected the students’ ability to learn because the substitute
       teachers were not as effective at presenting the material in a way that could be
       understood. Furthermore, Morefield testified that there were no problems with

          5
           On cross-examination, Badiano seemed to contradict herself by suggesting that the
       10- or 15-minute period of nonteaching may have begun not at the 8:30 bell but after
       announcements.




                                               -6-
       lesson plans in plaintiff’s first-hour class on March 21 and 22, 2012. Morefield
       explained that he delivered the lesson plans himself on March 21 to the substitute
       teacher, Mr. Sendek. In that regard, Morefield testified that he was on his way to
       class when Mr. Manwaring, another teacher at the school, called him aside to
       deliver plaintiff’s lesson plans that she had sent in for Mr. Sendek that day.
       Morefield then delivered the plans to Mr. Sendek within a minute of the 8:30 bell.

¶ 18       Plaintiff testified that she arrived at school at 8:10 a.m. on March 19, 2012. She
       knew her first-hour class would be somewhere around chapter 10, a chapter she
       was very familiar with, having taught it twice a year for the past 16 years to her
       geometry classes. When she arrived at her classroom, she unlocked the door and sat
       down at a desk to review notes that Mr. Sendek had left on it. She finished
       reviewing them by 8:30, at which time announcements were heard and the pledge
       of allegiance was said. This took about seven to eight minutes. A student then came
       into the class late, and plaintiff had one new student she was not aware of. She took
       attendance, and by this time it was 8:40. By that point, the students had been telling
       her that they did not understand the material taught by Mr. Sendek. Plaintiff
       perused Sendek’s notes again. She then answered questions and explained the
       theorems needed for the homework. Plaintiff denied that class began late and was
       emphatic that answering questions from students was in fact considered “teaching.”

¶ 19       Plaintiff further testified that on the evening of March 19, 2012, she visited her
       mother in the hospital in Cape Girardeau, Missouri. Her mother had contracted
       pneumonia, and when plaintiff left the hospital to return home, she did not know if
       her mother would make it through the night. Plaintiff called Superintendent Grode
       in the morning before school on March 20 to explain the situation and to tell him
       that she was going to be in after 8:15 a.m. but that she did not want to call in sick.
       Grode told her he would excuse the late arrival and that she would not be
       disciplined for it. She then arrived at school before 8:30 a.m. and taught her
       classes—including her first-hour geometry class—without incident.

¶ 20       Plaintiff also testified that on the evening of March 20, 2012, she received a call
       that her mother had suffered heart failure. Plaintiff called in sick on the morning of
       March 21 around 7 a.m. and told Linda Homan, a fellow teacher at the school, that
       she would send her the lesson plans for her first-hour geometry class. The
       transmittal note from the computer shows that Homan received the plans at 8:30




                                                -7-
       a.m. On the evening of March 21, plaintiff called Keener, the assistant principal,
       and told him she would be on sick leave the rest of the week because of her
       mother’s illness. Plaintiff also called Homan, who again agreed to receive an e-mail
       of plaintiff’s lesson plans. The transmittal shows that those plans were received by
       Homan at 8:30 a.m. on March 22.

¶ 21       Linda Homan testified that she received plaintiff’s lesson plans by 8:30 a.m. on
       both March 21 and 22, 2012. Homan immediately took the lesson plans to the
       substitute teacher herself or had someone else do it. It would have only taken 5 to
       10 seconds to take them to the classroom. Homan did not lose any of her own
       instruction time in helping out, and the plans would have been with Mr. Sendek
       well before announcements were completed.

¶ 22       Joseph Sendek testified that he was the substitute teacher during the period in
       February and March 2012 when plaintiff was either suspended or on sick leave
       from her first-hour geometry class. Sendek recalled substituting on March 21 and
       22, 2012, for the first-hour class but could not recall whether lesson plans were
       available on those dates. He also did not recall if Grode had asked him about the
       availability of lesson plans for those days. Sendek testified that he used a
       department syllabus to plan for the class when he was substituting for the long
       stretch in February and March when plaintiff was out because of sick leave or
       suspension. Sendek stated that there were times when lessons plans were late, but
       this could have been in February, and he did not remember the dates for sure.
       Sendek offered that lesson plans should arrive before class starts because the
       substitute needs time to prepare for class. Sendek did not testify as to how much
       time he would need to review a lesson plan before starting to teach the class.

¶ 23       Christopher Grode testified that he was superintendent of schools for the
       district. He noted that he met with Badiano and Sendek on March 22, 2012, to
       discuss plaintiff’s conduct and took notes of his conversations. Grode’s notes
       indicated that plaintiff’s lesson plans were transmitted by computer at 8:30 a.m. on
       both March 21 and 22 and then had to be transported to Mr. Sendek at the
       classroom. Grode’s notes from his interviews also showed that lesson plans arrived
       late to the classroom on March 21 and 22, 2012. Grode testified that he excused
       plaintiff’s late arrival on March 20, 2012, but he did so because he would not have
       been able to get a substitute if plaintiff had gone ahead and taken a sick day.




                                              -8-
¶ 24       In a 67-page written recommendation, hearing officer Crystal concluded that
       the Board failed to establish by a preponderance of the evidence that plaintiff had
       violated the notice of remedial warning or that she had engaged in irremediable
       conduct warranting dismissal. Accordingly, the hearing officer recommended that
       plaintiff be reinstated to her position at the high school with no loss of seniority and
       that she be compensated with full back pay and benefits.

¶ 25       As to the events of March 19, Crystal found that plaintiff credibly testified as to
       how the first minutes of class were used (that being announcements, the pledge of
       allegiance, and addressing student complaints that they did not understand the
       material that the substitute teacher had covered) and that, due to Badiano’s lack of
       teaching experience generally and lack of math experience specifically, Badiano’s
       description should have “given the District pause before it placed such strong
       reliance on her assessment of what did or did not take place in the classroom.”
       Crystal found that the evidence did not show that plaintiff failed to use classroom
       time “appropriately and effectively” on March 19.

¶ 26       With respect to the events of March 20, 2012, the hearing officer found that
       plaintiff contacted Superintendent Grode early that morning to let him know that
       she would not be able to arrive at school by 8:15 a.m. because of her having had to
       deal with her mother’s health issues. The administration then agreed to excuse the
       late arrival, and plaintiff was able to arrive at school by 8:30 a.m. that day and teach
       her class.6

¶ 27       As to the events of March 21 and 22, 2012, Crystal found that after learning of
       the gravity of her mother’s current condition on the evening of March 20, plaintiff
       contacted the school to relate her mother’s situation and to say that she would likely
       not be coming to work for the remainder of the week; plaintiff also contacted
       Homan to make an arrangements for e-mailing the lesson plans to Homan. Crystal
       noted that Homan confirmed that the lesson plans were received around 8:30 a.m.
       on March 21 and 22 at the school. Crystal found that while Sendek was a reliable
       witness at the hearing, Sendek could not remember whether lesson plans were


           6
            The hearing officer at one point incorrectly recited that plaintiff was absent on March
       20 and 21 instead of March 21 and 22. We find, as did the appellate court, that the mistake
       did not affect the quality of the hearing officer’s report.




                                                  -9-
       available on March 21 and 22 or when they arrived in the classroom. Crystal
       conceded that plaintiff failed to fulfill her responsibility to the letter with respect to
       lesson plans on these days but concluded that lesson plans did in fact arrive and that
       the students were impacted minimally, if at all, by the timing of their arrival and
       that very serious parental health matters played a role in plaintiff’s actions on these
       days. Crystal did not find plaintiff’s conduct “to have been the type of serious
       breach of [the notice] such that it supported, or could form the basis of, the decision
       to terminate her.”

¶ 28        Crystal found that during the short remediation period following the notice,
       plaintiff had no unexcused late arrivals and fulfilled her obligations regarding
       substitute lesson plans. Crystal noted that while the directives were reasonable, he
       did not find that the perceived violations were either willful or intentional on
       plaintiff’s part. Crystal emphasized that plaintiff was not provided a “reasonable
       opportunity to correct the job performance deficiencies” and “the fact that the
       District permitted [plaintiff] to continue as a teacher yet perform her duties in what
       it viewed as an unacceptable manner for months before issuing its Notice does not
       privilege the District to compress the time period for potential remediation.”
       Crystal noted that plaintiff’s work history “point[s] to the very real possibility that
       the performance issues displayed by [plaintiff] during this period represent an
       anomaly in her teaching career” and, at a minimum, plaintiff “should have at least
       been given an opportunity to prove whether or not this is the case.”

¶ 29       The Board reviewed hearing officer Crystal’s findings of fact and
       recommendation. Under the authority of section 24-12(d) of the School Code (105
       ILCS 5/24-12(d) (West 2012)), the Board supplemented Crystal’s fact findings,
       modified them where in its opinion they were against the manifest weight of the
       evidence, and made a final decision on July 30, 2013, to dismiss plaintiff despite
       Crystal’s recommendation to the contrary.

¶ 30        With respect to the events of March 20, 2012, the Board supplemented facts
       regarding plaintiff’s morning phone call to Grode, noting that he testified that when
       plaintiff called to say that she would be late on that day, she did not want Grode to
       “hold it against [her].” Grode explained that he decided to excuse her tardiness
       because there was no substitute teacher in place and he was aware that plaintiff’s
       first-period class was already behind in their coursework. The Board also




                                                 - 10 -
       supplemented plaintiff’s testimony, noting that she requested a reprieve that day
       because although she had been told to call in sick on any day that she thought she
       would be in after 8:15 a.m., she testified: “I don’t want to do [those] kinds of things
       to the District. I wanted to be there and I wanted to be there for my students.”

¶ 31       Regarding the lesson plans of March 21 and 22, 2012, the Board discredited
       Homan’s testimony, noting that it was “ambiguous and uncertain” as to the manner
       and timeliness of the substitute’s procurement of the lesson plans. The Board
       supplemented the facts with testimony from Morefield, a student in the class who
       stated at the hearing that it was obvious no lesson plan was available because the
       substitute teacher would leave the classroom to consult with other teachers, and
       “some days [the substitute teacher] would come back with one [and] some days he
       wouldn’t. And it was kind of obvious where he was getting them from.”7

¶ 32       The Board also supplemented Crystal’s facts with testimony from then-Board
       President Mike Austin, who testified at the hearing that plaintiff dismissed the
       remedial warning and wanted to “play by her own rules” to the detriment of the
       students. Then-Board Vice President Mike Cripps testified that plaintiff was
       dismissed because she did not comply with the directives of the remedial
       letter—that is, at the time of dismissal, the issues of timely reporting to work,
       inadequate or nonexistent lesson plans, and insubordination for failure to comply
       with these requests remained.

¶ 33       In the “Decision and Conclusion” section of the Board’s decision, it found
       plaintiff’s conduct did not follow the Board’s directives and this provided sufficient
       cause for her dismissal. The Board found that plaintiff violated the notice of
       remedial warning in three ways: (1) by failing to timely report to work by 8:15 on
       March 20, 2012, (2) by failing to have lesson plans available to the substitute
       teachers, and (3) by failing to teach her students “from bell to bell” and therefore
       losing instruction time on March 19, 2012, as the “Board concludes there was at


           7
           The testimony of Morefield given before the hearing officer and relied upon by the
       Board here relates to a different time period and not March 21 and 22, 2012, as the Board
       seemed to think. As to March 21 and 22, Morefield specifically testified that there were no
       problems with lesson plans on those days and that he himself delivered the plans within a
       minute of the 8:30 bell on March 21, 2012.




                                                 - 11 -
       minimum a 15-minute delay between the start of student instruction (at 8:30 a.m.)”
       and the start of instruction.

¶ 34       The Board concluded that plaintiff’s misconduct was detrimental to the District
       and to the best interests of the students, providing sufficient cause for her dismissal.
       Specifically, the Board found that plaintiff’s call-in on March 20 was detrimental,
       as she placed her own needs ahead of her classroom by cornering Grode into either
       excusing the late arrival or having no teacher for the first-period class that day. The
       Board also found that plaintiff’s failure to have lesson plans available for March 21
       and 22 was detrimental, as the late arrival of lesson plans, even if only shortly after
       8:30 a.m., means loss of instruction time. Finally, the Board found that plaintiff’s
       failure to teach “bell to bell” on March 19 was a detrimental loss of instruction time
       of particular importance, as the first-hour class was one chapter behind plaintiff’s
       sixth-hour geometry class. With respect to Badiano’s observations, the Board
       found that “any competent adult, whether trained or not, can determine whether
       students are engaged in class.” The Board also considered hearsay evidence in the
       form of Grode’s notes of interviews with 17 students from the class, wherein 12 of
       the students reported a late start of instruction on March 19.

¶ 35       The Board concluded that plaintiff’s last-minute call to Grode and her failure to
       have lesson plans available for the substitute was insubordination warranting
       dismissal and that her ongoing behavior showed that she did not and would not
       correct her behavior. The Board, agreeing with Crystal that plaintiff understood the
       directives of the notice, noted that plaintiff voluntarily chose to return to work that
       week, an indication that she was ready to perform her duties and comply with the
       administration’s expectations. Contrary to Crystal’s suggestion that plaintiff should
       have been provided a reasonable time to remediate with a “last chance
       understanding,” the Board emphasized that plaintiff was, in fact, given an
       opportunity to correct her behavior. She was aware her conduct needed to be
       corrected “immediately upon receipt” of the notice, yet she proceeded to violate the
       directives each day following her return to work. The Board concluded that the best
       interests of the school required that plaintiff no longer serve as a teacher in the
       District and ordered plaintiff’s dismissal.

¶ 36       On September 3, 2013, plaintiff filed a complaint for administrative review of
       the Board’s decision in the circuit court of Jackson County pursuant to the Illinois




                                                - 12 -
       Administrative Review Law (Act) (735 ILCS 5/3-101 et seq. (West 2012)). On
       October 8, 2013, the Board filed a motion to dismiss plaintiff’s complaint under
       section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619(a) (West 2012)),
       on the grounds that plaintiff mailed the summons issued to the Board to an address
       other than the Board’s address and directed the summons to an individual
       unaffiliated with the Board. Plaintiff’s September 3, 2013, affidavit of last known
       addresses of defendants, which was attached to the summons, properly identified
       “Murphysboro Community Unit School District 186” as a defendant but failed to
       correctly name the president of the Board or the Board’s current address. 8 Despite
       these irregularities, the summons with the complaint attached was correctly routed
       to and received by the Board on September 4, 2013. In its motion, the Board
       asserted that plaintiff’s failure to serve it at its proper address and upon the
       designated president within 35 days following the Board’s decision did not strictly
       comply with the procedural requirements of the Act; therefore, the complaint
       should be dismissed with prejudice.

¶ 37       On October 15, 2013, plaintiff filed a motion for leave to file an amended
       affidavit of last known addresses and requested an alias summons. The alias
       summons was issued on October 21, 2013, some 50 days after the complaint for
       administrative review was filed and 49 days after the Board received, despite the
       error, the original summons with the complaint attached. The Board again moved
       to dismiss on the same grounds, arguing that the alias summons did not remediate
       her failure to comply. The circuit found that the Board’s receipt of the original
       summons was within the requisite time period prescribed by the Act and plaintiff
       also had an alias summons issued with due diligence and served within 50 days.
       The court denied the Board’s motion to dismiss.

¶ 38       The circuit court then turned to the issue of plaintiff’s dismissal from her
       teaching duties by the Board. Noting that section 24-12(d)(9) of the School Code
       requires consideration of both the Board’s decision and supplemental findings of
       fact as well as the hearing officer’s findings of fact and recommendation in making

           According to plaintiff’s response to the Board’s motion to dismiss, plaintiff’s affidavit
           8

       inadvertently listed Bob Chambers, the school education president, as president of the
       Board of Education for purposes of service and inadvertently listed the address of the
       Murphysboro Community Unit School District No. 186 as a previous address for the
       administrative offices of the school district.




                                                  - 13 -
       its decision (105 ILCS 5/24-12(d)(9) (West 2012)), the circuit court concluded that
       on review deference is to be given to the hearing officer because of his statutorily
       required experience, impartiality, and the fact that the hearing officer is the only
       one bound to hear the evidence and evaluate the credibility of the witnesses (105
       ILCS 5/24-12(d)(3) (West 2012)). Based on the evidence presented, the circuit
       court reversed the Board’s decision, concluding that the findings used by the Board
       in dismissing plaintiff were arbitrary, unreasonable, and unrelated to service. The
       circuit court ordered plaintiff’s reinstatement to her teaching position with back
       wages and benefits.

¶ 39       The appellate court affirmed the decision of the circuit court. 2015 IL App (5th)
150018, ¶ 49. In so doing, the appellate court first addressed the Board’s motion to
       dismiss on the basis of the irregularity in failing to correctly name the Board’s
       president and the Board’s current address. The appellate court noted that failure to
       correctly name the Board president was not a proper ground for dismissal, as the
       Act expressly prohibits dismissal on that ground as long as the Board has been
       named (see 735 ILCS 5/3-107(a) (West 2012)). 2015 IL App (5th) 150018, ¶ 8. The
       appellate court then found that dismissal was not warranted based on the mistaken
       address under the circumstances because plaintiff demonstrated a good-faith effort
       to comply. Id. ¶ 9.

¶ 40       The appellate court next addressed the appropriate standard of review to be
       applied in teacher dismissal cases. It began by noting that 2011 amendments to the
       School Code changed the dismissal procedure for downstate tenured teachers so
       that it now resembles the statutory procedure in place for the Chicago area public
       schools (upstate procedures), which gives deference to the final decision-making
       authority of the school board (see 105 ILCS 5/34-85 (West 2012)). 2015 IL App
       (5th) 150018, ¶ 39. The appellate court further found, however, that while strong
       deference is afforded the board’s decision under the upstate procedures, under
       section 24-12 of the Code, “procedural hurdles” exist for dismissing downstate
       teachers so that “a certain level of deference *** [must] remain with the hearing
       officer.” Id. ¶ 43. The court then examined the evidence through a lens that deferred
       to the hearing officer’s findings and ultimately determined that the Board’s
       findings were not supported by the evidence, holding that “none of the stated
       violations found by the Board can pass muster under the required standard for a
       teacher dismissal case; that is, the above referred-to findings used to dismiss the




                                              - 14 -
       plaintiff from her position were arbitrary, unreasonable, and unrelated to service,
       because no logical nexus exists between plaintiff’s fitness to perform as a teacher
       and the misconduct in question which led to her dismissal.” Id. ¶ 48.

¶ 41      The Board filed a petition for leave to appeal with this court, which we allowed.


¶ 42                                       ANALYSIS

¶ 43                  I. Whether Statutory Jurisdiction Was Invoked

¶ 44        The Board argues before this court that plaintiff’s deficiencies in the service of
       process procedure caused the circuit court to lack statutory jurisdiction to hear the
       case and, therefore, the lower courts erred in denying the Board’s section 2-619
       motion for involuntary dismissal of plaintiff’s complaint. To support its argument,
       the Board relies upon Ultsch v. Illinois Municipal Retirement Fund, 226 Ill. 2d 169
       (2007), Mannheim School District No. 183 v. Teachers’ Retirement System, 2015
IL App (4th) 140531, and Spicer, Inc. v. Regional Board of School Trustees, 212
Ill. App. 3d 16 (1991). We note that our review of this issue is de novo. Ultsch, 226
Ill. 2d at 178.

¶ 45       The Illinois Constitution grants an appeal as a matter of right from all final
       judgments of the circuit court (Ill. Const. 1970, art. VI, § 6) but further provides
       that final administrative decisions are appealable only “as provided by law” (Ill.
       Const. 1970, art. VI, § 9). A circuit court’s exercise of review over a final
       administrative decision is thus limited to the specific dictates of the Administrative
       Review Law. Slepicka v. Illinois Department of Public Health, 2014 IL 116927,
       ¶ 34. In other words, a court exercises special statutory jurisdiction when it reviews
       a final administrative decision, and such jurisdiction is limited to the language of
       the statute conferring it and the court has no powers from any other source. Ultsch,
226 Ill. 2d at 178. Thus, whether dismissal of plaintiff’s complaint was proper
       “depends on whether plaintiff strictly complied with the requirements of the
       Administrative Review Law.” Id. at 179.9



          9
            We also note that section 24-16 of the School Code (105 ILCS 5/24-16 (West 2012))
       specifically provides that the provisions of the Act “shall apply to and govern all



                                               - 15 -
¶ 46       Section 3-102 of the Administrative Review Law provides that unless review is
       sought “within the time and in the manner” set forth in the Act, the parties to the
       proceeding before the administrative agency shall be barred from obtaining judicial
       review of the administrative decision. 735 ILCS 5/3-102 (West 2012). Section
       3-103 of the Act requires that a plaintiff seeking administrative review file its
       complaint and issue summons “within 35 days from the date a copy of the decision
       sought to be reviewed was served upon the party affected by the decision.” 735
       ILCS 5/3-103 (West 2012). The Act further provides, however, that “[n]o action for
       administrative review shall be dismissed for lack of jurisdiction based upon the
       failure to name” the board president where the board itself has been named as a
       defendant. 735 ILCS 5/3-107(a) (West 2012). The Act also provides that the
       plaintiff “shall, by affidavit filed with the complaint, designate the last known
       address of each defendant upon whom service shall be made.” 735 ILCS 5/3-105
       (West 2012). Moreover, the Act states that the form of summons and “the issuance
       of alias summons shall be according to rules of the Supreme Court.” Id.

¶ 47       There is no question in the present case that plaintiff filed her complaint for
       administrative review and issued summons within the 35-day window provided by
       the Act. Moreover, the Board concedes that plaintiff named the Board as a proper
       party. Thus, we find the cases relied upon by the Board to be distinguishable. In
       Ultsch and Mannheim, the wrong parties were named as defendants in the
       complaint (and additionally in Mannheim a summons was not issued at all within
       the 35-day period), and in Spicer, the plaintiff failed to name the necessary parties
       as defendants and failed to timely file the complaint and issue summons.

¶ 48       In contrast, the Board in the present case contends that plaintiff directed the
       summons to an individual unaffiliated with the Board and mailed the summons to
       an address other than the Board’s address. We do not find that these matters
       deprived the circuit court of jurisdiction under the particular circumstances of this
       case. The Board concedes that it was correctly named in the complaint as a party.
       Given that the Act specifically prohibits the dismissal of an action for failure to
       correctly name the Board president where the Board itself is named in the
       complaint, we do not find a lack of strict compliance in connection with incorrectly

       proceedings instituted for the judicial review of final administrative decisions of ***
       dismissal for cause under Section 24-12 of this Article.”




                                               - 16 -
       identifying the Board president in the summons. We also note that the address
       listed in the affidavit for the summons was the previous address of the Board. The
       summons itself was then correctly routed to the Board and received by it on
       September 4, 2013, which was within the 35-day period set forth in the statute for
       the issuance of summons.10 The Board suffered no prejudice on account of the
       irregularity, and plaintiff’s counsel sought leave to issue an alias summons shortly
       after he became aware of the incorrect address. Under these specific circumstances,
       we find that the appellate court did not err in finding that the circuit court had
       statutory jurisdiction to conduct administrative review of the Board’s decision.


¶ 49                                   II. Standard of Review

¶ 50       We now consider the appropriate standard of review to be applied in this case to
       assess whether plaintiff’s dismissal by the Board was proper. The proper standard
       of review in cases involving administrative review depends upon whether the
       question presented is one of fact, one of law, or a mixed question of fact and law.
       Cinkus v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200,
       210 (2008). An administrative agency’s findings and conclusions on questions of
       fact are considered prima facie true and correct. 735 ILCS 5/3-110 (West 2012). As
       such, an agency’s factual findings are not to be reweighed by a reviewing court and
       are to be reversed only if they are against the manifest weight of the evidence.
       Exelon Corp. v. Department of Revenue, 234 Ill. 2d 266, 272-73 (2009). Factual
       determinations are against the manifest weight of the evidence if the opposite
       conclusion is clearly evident. Cinkus, 228 Ill. 2d at 210. Questions of law are
       reviewed under a de novo standard, and mixed questions of law and fact are
       reviewed under the clearly erroneous standard. Exelon Corp., 234 Ill. 2d at 272-73.
       A mixed question of fact and law examines the legal effect of a given set of facts.
       AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d
380, 391 (2001). Put another way, a mixed question asks whether the facts satisfy
       the statutory standard or whether the rule of law as applied to the established facts is

           10
            The Act provides that summons be issued within 35 days from the date the copy of
       the Board’s decision was served upon plaintiff as the party affected by that decision. The
       record shows that plaintiff’s counsel was served and received a copy of that decision on
       August 5, 2013.




                                                 - 17 -
       or is not violated. Exelon Corp., 234 Ill. 2d at 273. An administrative decision is
       clearly erroneous “ ‘when although there is evidence to support it, the reviewing
       court on the entire evidence is left with the definite and firm conviction that a
       mistake has been committed.’ ” AFM Messenger Service, Inc., 198 Ill. 2d at 393,
       395 (quoting and adopting the definition of “clearly erroneous” from United States
       v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).

¶ 51       The Board argues that the appellate court applied the wrong standard of review
       when it departed from the well-settled principles noted above and instead gave
       deference to the findings of fact and recommendation of the hearing officer rather
       than to the Board’s decision, even though the Board is now considered by statute as
       the entity that makes the final decision for purposes of administrative review.
       Plaintiff, on the other hand, tracks the appellate court’s analysis and argues that
       while amendments to the School Code made the Board the final decision maker,
       other legislative changes, changes that differ from those set forth by statute for
       Chicago-area teachers, suggest that the hearing officer’s fact finding plays the
       pivotal role upon administrative review. Plaintiff argues that it is the hearing
       officer’s recommendation that should be given deference and this court should use
       the hearing officer’s findings of fact to determine whether they are against the
       manifest weight of the evidence.

¶ 52       The issue raised by the parties concerning the appropriate standard of review
       involves construing the statutory framework and is a pure question of law that we
       review de novo. See, e.g., Exelon Corp., 234 Ill. 2d at 274. When construing a
       statute, this court’s primary objective is to ascertain and give effect to the intent of
       the legislature. Barragan v. Casco Design Corp., 216 Ill. 2d 435, 441 (2005). The
       best signal of legislative intent is the language used in the statute, which must be
       given its plain and ordinary meaning. Gillespie Community Unit School District
       No. 7 v. Wight & Co., 2014 IL 115330, ¶ 31. Where the statutory language is clear
       and unambiguous, the court must give it effect without resort to other tools of
       interpretation. Exelon Corp., 234 Ill. 2d at 275. It is never proper for a court to
       depart from the plain language by reading into the statute exceptions, limitations, or
       conditions that conflict with the clearly expressed legislative intent. Id.

¶ 53      Section 24-12(d) of the School Code provides that if a dismissal of a teacher in
       contractual continued service is sought for cause, the board must first approve a




                                                - 18 -
       motion containing the specific charges by majority vote. 105 ILCS 5/24-12(d)(1)
       (West 2012). The tenured teacher then has a right to request a hearing before a
       mutually selected hearing officer. 105 ILCS 5/24-12(d)(1), (2) (West 2012). The
       hearing officer is required to meet certain training and experience requirements and
       must not be a resident of the school district. 105 ILCS 5/24-12(d)(3) (West 2012).
       The charges supporting dismissal of a tenured teacher must be proved by the Board
       at the hearing by a preponderance of the evidence. See, e.g., Board of Education of
       the City of Chicago v. State Board of Education, 113 Ill. 2d 173, 194 (1986);
       Department of Human Services v. Porter, 396 Ill. App. 3d 701 (2009).

¶ 54       Section 24-12(d)(7) of the School Code provides that the hearing officer must
       “report to the school board findings of fact and a recommendation as to whether or
       not the teacher shall be dismissed for cause and shall give a copy of the ***
       findings of fact and recommendation to both the teacher and the school board.” 105
       ILCS 5/24-12(d)(7), (8) (West 2012). The hearing officer’s findings of fact and
       recommendation is to include an indication as to whether the conduct at issue
       occurred, whether it was remediable, and whether the proposed dismissal should be
       sustained. 105 ILCS 5/24-12(d)(8) (West 2012). The school board then has 45 days
       from the date it receives the hearing officer’s recommendation to issue a written
       order as to whether the teacher must be retained or dismissed from its employ. Id.

¶ 55       Section 24-12(d)(8) of the School Code sets the parameters for a school board’s
       written order of dismissal of a tenured teacher following a recommendation of a
       hearing officer and provides as follows:

          “The school board’s written order shall incorporate the hearing officer’s
          findings of fact, except that the school board may modify or supplement the
          findings of fact if, in its opinion, the findings of fact are against the manifest
          weight of the evidence.

              If the school board dismisses the teacher notwithstanding the hearing
          officer’s findings of fact and recommendation, the school board shall make a
          conclusion in its written order, giving its reasons therefor, and such conclusion
          and reasons must be included in its written order. *** The decision of the
          school board is final, unless reviewed as provided in [section 24-12(d)(9) of the
          School Code].” Id.




                                              - 19 -
¶ 56       Section 24-12(d)(9) of the School Code essentially provides that the Board’s
       decision is final unless administrative review is sought in circuit court under the
       Act, and “[i]f the school board’s decision to dismiss for cause is contrary to the
       hearing officer’s recommendation, the court on review shall give consideration to
       the school board’s decision and its supplemental findings of fact, if applicable, and
       the hearing officer’s findings of fact and recommendation in making its decision.”
       105 ILCS 5/24-12(d)(9) (West 2012).

¶ 57       We believe that the plain statutory language of section 24-12 provides that the
       decision of the school board is the final decision for purposes of administrative
       review. As such, the attendant deference to the agency’s final decision noted in the
       above-cited case law applies with equal force here. The legislature is presumed to
       know of the traditional standards governing administrative review, and if it had
       desired a different result, it would have made clear that the hearing officer’s
       findings are entitled to deference. Instead the legislature reformed the School Code
       to eliminate the hearing officer as the final decision maker.

¶ 58       The appellate court decided to reject the normal deference that would be
       afforded to the Board as an entity making a final administrative decision and
       instead decided to give “a certain level of deference” to the hearing officer. 2015 IL
       App (5th) 150018, ¶ 43. The appellate court chose this course for several reasons.
       First, it believed this course “better reflects our legal tradition of giving deference
       to the impartial entity charged with hearing evidence and evaluating witness
       credibility,” and the school board neither hears the evidence nor is it impartial. Id.
       Second, the appellate court observed that section 24-12 contains “procedural
       hurdles” that (1) require the board to incorporate the hearing officer’s factual
       findings, (2) prohibit the board from departing from the hearing officer’s findings
       unless they are against the manifest weight of the evidence, and (3) require a certain
       level of qualification on the part of the hearing officer. Id. And finally, the appellate
       court found that it was “unclear what weight the legislature intended a reviewing
       court to give a *** hearing officer’s recommendation” because the legislature
       stated only that the reviewing court “give consideration” to the school board’s
       decision and the hearing officer’s findings of fact and recommendation when
       conducting its review. (Internal quotation marks omitted.) Id. ¶ 41.




                                                - 20 -
¶ 59       We believe that the appellate court overstated each of these points in relying
       upon them to find that the Board was not entitled to the normal deference accorded
       a final agency decision maker under the Act. It is certainly true that subsection
       24-12(d)(8) of the School Code requires the Board to incorporate the hearing
       officer’s findings of fact. However, that subsection specifically allows the Board to
       supplement or modify those findings if, in the Board’s opinion, it believes they are
       against the manifest weight of the evidence. The appellate court largely ignored the
       “in its opinion” language of the statute, which clearly indicates the legislature’s
       intent to vest the Board with discretion to depart from the hearing officer’s
       findings.

¶ 60       This does not mean that the hearing officer does not play a strong role in the
       process. The hearing officer is the one who hears the evidence and makes the record
       for the Board’s review. This explains the requirements in the statute designed to
       ensure that hearing officers are disinterested and highly qualified. The statute then
       sets forth a manifest weight of the evidence standard to steer the Board’s review of
       those findings. This does not equate, however, with a requirement that a reviewing
       court give deference to the hearing officer’s findings in such a case. See Acorn
       Corrugated Box Co. v. Illinois Human Rights Comm’n, 181 Ill. App. 3d 122,
       136-40 (1989). Again, this is because the statute plainly vests the Board with final
       decision-making authority after the hearing officer’s “recommendation” is reported
       to the Board.

¶ 61       Section 24-12(d)(9) also directs the reviewing court to “give consideration to
       the school board’s decision and supplemental findings of fact, if applicable, and the
       hearing officer’s findings of fact and recommendation.” (Emphasis added.) 105
       ILCS 5/24-12(d)(9) (West 2012). But the most natural and plain interpretation of
       this provision is that section 24-12(d)(9) simply reinforces the existing statutory
       and case law requirement that the court on administrative review should consider
       the entire record. See 735 ILCS 5/3-110 (West 2012); see also, e.g., Russell v.
       Department of Central Management Services, 196 Ill. App. 3d 641, 644 (1990)
       (review of administrative decisions cover all questions of law and fact presented by
       the entire record before the court). It is well established that where an
       administrative agency is responsible for a decision, the agency is required to
       “consider” the findings of its hearing officer. Highland Park Convalescent Center,
       Inc. v. Health Facilities Planning Board, 217 Ill. App. 3d 1088, 1092 (1991). A




                                              - 21 -
       court on review is also expected to consider the entire record, including
       consideration of the hearing officer’s findings of fact that involve credibility
       determinations, but on administrative review the court still only reviews the
       agency’s findings of fact under the manifest weight of the evidence standard, not
       the hearing officer’s recommendation and factual findings. See Acorn Corrugated
       Box Co. v. Illinois Human Rights Comm’n, 181 Ill. App. 3d 122, 136-40 (1989).
       This is the case even when the findings of fact depend on the credibility of the
       witnesses—and even if the hearing officer, rather than the board, observed those
       witnesses. See id.; Caracci v. Edgar, 160 Ill. App. 3d 892, 895-96 (1987); Ramos v.
       Local Liquor Control Comm’n, 67 Ill. App. 3d 340 (1978); see also Abrahamson v.
       Illinois Department of Professional Regulation, 153 Ill. 2d 76, 95 96-99 (1992)
       (well settled that agency members making the final decision need not be present
       when the evidence is taken so long as they review the record of the proceedings,
       and it is the agency’s fact-finding decisions that are then reviewed under the
       manifest weight of the evidence standard). The same result obtains even where,
       similar to the present case, the statute governing the agency directs that it “adopt the
       hearing officer’s findings of fact if they are not contrary to the manifest weight of
       the evidence.” Acorn Corrugated Box Co., 181 Ill. App. 3d at 136 (citing Ill. Rev.
       Stat. 1987, ch. 68, ¶ 8-107(E)(2)).

¶ 62        We also find the appellate court’s assertion that the Board is a partisan entity
       (while the hearing officer alone is the impartial and disinterested entity) to be both
       incorrect and an improper basis for departing from the traditional standard of
       review of agency decisions. It is well settled that an administrative hearing “is not a
       partisan hearing with the agency on one side arrayed against an individual on the
       other.” Abrahamson, 153 Ill. 2d at 94. Rather, it is an administrative investigation
       instituted for the purpose of ascertaining and making factual findings. Fleming v.
       Illinois Commerce Comm’n, 388 Ill. 138, 147 (1944). Moreover, board members
       comprising the agency decision maker are assumed to be people “ ‘of conscience
       and intellectual discipline, capable of judging a particular controversy fairly on the
       basis of its own circumstances.’ ” Abrahamson, 153 Ill. 2d at 95 (quoting Scott v.
       Department of Commerce & Community Affairs, 84 Ill. 2d 42, 55 (1981)).

¶ 63       Thus, we will review the Board’s supplemental factual findings, as well as the
       factual findings of the hearing officer that were incorporated unmodified into the
       Board’s decision, to determine whether those findings were against the manifest




                                                - 22 -
       weight of the evidence. In discharge cases, the scope of review is generally a
       twofold process. See Porter, 396 Ill. App. 3d at 718. First, as we have just stated,
       we apply the manifest-weight standard to the factual determinations. Second, we
       must determine whether the findings of fact provide a sufficient basis for the
       agency’s conclusion that cause for discharge does or does not exist. Department of
       Mental Health & Developmental Disabilities v. Civil Service Comm’n, 85 Ill. 2d
547, 551 (1981). A school board’s determination of cause to discharge is not prima
       facie true and correct; it is instead subject to reversal where it is arbitrary,
       unreasonable, or unrelated to the requirements of service. See Porter, 396 Ill. App.
3d at 726. We apply the clearly erroneous standard of review to this mixed question
       of fact and law, i.e., whether we are “left with the definite and firm conviction that
       a mistake has been committed” when applying the established facts to the
       applicable legal standard for discharge. (Internal quotation marks omitted.) See
       AFM Messenger Service, Inc., 198 Ill. 2d at 393, 395.


¶ 64                  III. Whether the Board’s Supplemental Factual Findings
                         Are Against the Manifest Weight of the Evidence
¶ 65       Having concluded that traditional standards of review for administrative
       proceedings are applicable to the present case, we turn to the question of whether
       the Board’s supplemental factual findings were against the manifest weight of the
       evidence. The Board determined that there were three violations of the remedial
       notice over a four-day period from March 19, 2012, through March 22, 2012, that
       supported cause for dismissal. Specifically, the Board determined plaintiff violated
       the warning notice in three respects: “(1) on March [20], she did not report for work
       by 8:15 a.m.; (2) on March 21 and 22, she did not have lesson plans available on
       these days, so that the substitute teacher could provide instruction to the students;
       and (3) on March 19 she was not prepared to and did not start teaching at 8:30 a.m.
       (from bell to bell).”

¶ 66       With respect to plaintiff’s late arrival to work on March 20, we note that
       plaintiff called in that morning after spending the night with her gravely ill and
       apparently dying mother. She spoke to Superintendant Grode on the phone, and he
       expressly excused the late arrival. Plaintiff then arrived before 8:30 a.m. and taught
       her first-hour geometry class without incident. These are the undisputed facts.
       Given that Grode specifically excused the late arrival, we find the Board’s finding




                                               - 23 -
       of fact regarding this incident to be against the manifest weight of the evidence, as
       there was no insubordination in obtaining an excused late arrival (of only a few
       minutes with arrival before the first class starts) in lieu of taking a full day of sick
       leave.

¶ 67       Regarding the lesson plans of March 21 and 22, we note that it is undisputed
       that plaintiff transmitted those plans to the school at 8:30 a.m. The notice of
       remedial warning does not indicate the time by which the school would have had to
       receive the plans to fulfill the obligation spelled out in the warning. The substitute
       teacher for those days could not recall when he received the plans but noted that he
       would have needed some time to review them, though he did not specify how much
       time that would be. The Board’s own witness, Morefield, testified that he delivered
       the plans himself on March 21, 2012, and that they arrived around the time of the
       8:30 bell. It was also undisputed that a few minutes of preliminary announcements
       are heard after 8:30 a.m. before any instruction time could take place. Homan also
       testified that she received plaintiff’s lesson plans on those days at 8:30 a.m. and
       they would have been delivered within seconds to the substitute teacher in
       plaintiff’s first-hour geometry classroom. Grode’s own testimony also indicated
       that the plans were received at the school at 8:30 a.m. The Board did not place in its
       notice the time by which the plans must be received at the school—e.g., by 8:15
       a.m. when teachers are also expected to arrive at school. Given that the plans
       arrived to the school by the start of class, we can only conclude that the Board’s
       finding that plaintiff “did not have lesson plans available on these days so that the
       substitute teacher could provide instruction to the students” was against the
       manifest weight of the evidence, as a conclusion opposite of the Board’s is clearly
       evident.

¶ 68       We next consider the Board’s finding that plaintiff violated the notice provision
       that she provide effective classroom instruction in that she failed to teach bell to
       bell on March 19. We begin by noting that, unlike the appellate court and the
       hearing officer, we fully credit Badiano’s testimony that plaintiff did not teach for a
       stretch of time at the beginning of the first-hour geometry class that day. Thus, we
       would conclude that a finding that at least a technical violation of the remedial
       notice occurred on March 19 was not against the manifest weight of the evidence.
       We also note that the lower courts were only able to render a contrary conclusion by
       reweighing the evidence and failing to give deference to the Board’s findings and




                                                - 24 -
       failing to credit Badiano’s testimony and the administrator’s notes from the
       interviews of the students who were in the class. This was obviously error.

¶ 69       Nonetheless, we note that the Board’s conclusion appears troubling when
       considered in the context of other undisputed evidence. In that regard, we note that
       the Board concluded that “at minimum a 15-minute delay from the start of student
       instruction at 8:30 a.m.” occurred. But it was undisputed that much of the first 10
       minutes of first-period classroom time is taken up by announcements, the pledge of
       allegiance, and recording student attendance. It was also undisputed that plaintiff
       arrived at school that day in a timely manner at 8:10 a.m. It was also undisputed that
       that there had never been any problem with plaintiff teaching her class when she
       was actually present and in the classroom. The Board’s concerns in the remedial
       warning seem to be spawned from plaintiff’s late arrivals and lack of lesson plans.
       Thus, it is puzzling why the requirement to use classroom time effectively was even
       included in the notice unless it was related entirely to plaintiff’s late arrivals. Given
       that plaintiff was on time that day, the incident of “ineffective teaching” on March
       19, especially coming after plaintiff’s long absence from the classroom, seems to
       evaporate as a cause for dismissal. Additionally, there was evidence presented that
       students were on their cell phones and one student slept while plaintiff sifted
       through papers. There was no evidence presented, however, that plaintiff herself
       was sleeping or on her cell phone. The Board never explained what it thought
       plaintiff was doing during the dead time in the classroom or what would motivate
       her to sift through papers rather than address the class. Nor did the Board indicate
       that such behavior on the part of plaintiff had ever been a problem before. On the
       other hand, the undisputed evidence shows that plaintiff was getting her bearings in
       the initial minutes of that first-hour class and was attempting to determine what had
       been covered by the substitute during plaintiff’s near-monthlong absence. There
       was also no question but that the next day she was able to teach the class effectively
       from the start.


¶ 70                  IV. Whether the Board’s Decision to Discharge
                                    Was Clearly Erroneous
¶ 71       We have reviewed the entire record and have concluded that two of the three
       violations of the remedial notice found by the Board were not supported by the
       manifest weight of the evidence. The third violation, though technically supported




                                                - 25 -
       by the evidence, seems to be an understandable and minor breach given plaintiff’s
       long absence from the classroom and the difficulty the first-hour geometry class
       had generally in learning from the substitute teacher.

¶ 72       While the Board’s frustration with plaintiff prior to the notice of remedial
       warning is understandable and well documented, it is unclear from the Board’s
       decision whether it would have found cause for discharge based on the incident of
       March 19, 2012, alone. Only a clear and material breach of the warning notice that
       was causally related to plaintiff’s past deficiencies would support her dismissal.
       We conclude, based on the undisputed circumstances noted above, that this single
       incident was not a clear and material breach of the warning notice. Thus, the
       Board’s decision to discharge plaintiff was arbitrary, unreasonable, and unrelated
       to the requirements of service, and we are left with a definite and firm conviction
       that a mistake has been committed.


¶ 73                                    CONCLUSION

¶ 74       For the foregoing reasons, we hold that the Board’s decision to discharge
       plaintiff was clearly erroneous. Accordingly, we affirm the appellate court’s
       decision and reverse the decision of the Board.


¶ 75      Appellate court judgment affirmed; Board order reversed.




                                             - 26 -